nlra __ _Fwsass
t wastes massiasz

 

 

' l \:\‘ 2 4 2019
IN TI-IE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

AT BAL.T|MOHE
CLEHK, U.S. L'J|STR{CT COURT

DISTRICT OF MAHYLAND

BRUCE 1<EVIN LEWIs, * B' °EF""

Petitioner, * .

Civ. Action No. RDB-18-1683

v. * Crim. Acrion No. RDB»15-0288
UNITED STATES OF AMERICA, *

Respondent. *
>¢< ` >l< >i< )i< >k >l< >l< >l= >l< . >k * >l< >l<

MEMORANDUM OPINION

 

On ]une 26, 2017, Petitioner Bruce Kevin Lewis (“Petitioner” or “Lewis”) pled guilty
to one count of conspiracy to distribute and possess with intent to distribute oxycodone, in
violation of 21'U.S.C. § 846. (ECF No. 466; ECF No. 1, at 6.) On October 3, 2017, this
Court1 sentenced Flerning to 60 months of imprisonment (ECF No. 494.) Currently pending
before this Court is Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence. (ECF No. 553.) For the following reasons, Petitioner’s Motion (ECF No. 553) is

DEN IED.
M§.I_(MD_

According to the facts to Which the parties stipulated in the Plea Agreement, Lewis
and his co-conspirator, Donald Russell, illegally possessed and distributed oxycodone

through two Wellness clinics, Which they owned and operated: PG Wellness Center, LLC

 

1 On July 12, 2018 this case Was reassigned to the undersigned ]udge Richard D. Bennett.
l

located in Prince George’s County, l\/[aryland; and A Plus Pain Clinic, LLC, located in the
District of Columbia. (Plea Agreement 4, ECF No. 468.) Russell oversaw the business
activities of .A Plus Pain and Lewis ran the day-to-day operations at PG Wellness. (Id.)
Lewis and Russell operated these clinics as “pill mills,” that is, they used the clinics to
prescribe oxycodone to patients who had no legitimate medical need for the substance. (Id.)
They hired and supervised employees, approved financial transactions on behalf of the
companies, and they split their profits evenly among themselves (Id.) Together, they
coordinated visits by “runners,” individuals who did not have a medical need for oxycodone,
to visit both clinics and E]l oxycodone prescriptions at pharmacies (Id.) To facilitate their

unlawful activities, Lewis illegally bought and sold oxycodone pills, sometimes in bulk. (Ia'.)

On May 2, 2015 the Grand _]ury for the District of Maryland issued an indictment
against Lewis and others charging them with conspiracy to distribute and possess with intent
to distribute oxycodone, in violation of 21 U.S.C. § 846. (ECF No. 'l, at 6.) On]une 26,
2017, I.,ewis pled guilty to the offense after entering into a plea agreement (ECF No. 468).
Before his sentencing, the Probation Offlce submitted a Presentence lnvestigation Report
recommending that Petitioner’s Sentencing Guideline Range should 'be 135 to 168 months,

based on an offense level of 31 and a criminal history ofHI. (ECF No. 485, at 13.)

On October 3, 2017 this Court held a sentencing hearing (ECF No. 491.) At the
hearing, and over the Government’s objections, defense counsel argued that a criminal
history of HI over-represented Petitioner’s history. (Sentencing Tr. 2:11-14, ECF No. 545.)

This argument was successful, as this Court noted it would depart from a criminal history of

II'I and apply a criminal history of I instead. (Id. at 2:18~3:5; 17:19-22.) This Court also
determined that Pen`tioner’s offense level should be adjusted to 27. (Id. at 3:2-5.) Based on
an adjusted offense level of 27 and a criminal history category of I, this Court calculated that
Petitioner’s Sentencing Guidelines range fell between 70 and 87 months»-nearly half of the

range recommended by the Presentence Investigation Report. (Id.)

In light of these calculations, the Government requested a sentence of 70 months, at
the low end of the adjusted guideline range. (Id. at 11:1-3.) In response, this Court noted
that Alex Mori, a defendant in a related “pill rnill;’ case, had recently been sentenced to only
48 months of incarceration (Id.- at 4:1-2; 14:3-11.) The Government replied that Lewis
deserved a harsher sentence than Mori because Lewis and Russell had operated two pill mill
clinics whereas Mori and his partner had only operated one. (Id. at 4:11-19; 11:21-25.)
Counsel for Defendant argued that Lewis was substantially less culpable than his co-
defendant, and, accordingly, deserved a sentence “at or below the sentence that was given to
Mr. Mori in this case.” (Id.' at 8:8-13.) Having entertained these arguments, the Court
imposed a 60-month prison sentence_a full 10 months below the adjusted Guidelines range
and greatly below the range recommended by the Presentence Investigation Report. (Id. at

14:12-19; ECF No. 494, at 2.) _

On June 8, 2018 Petitioner filed the pending Motion under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence (ECF No. 553.) ln his Motion, Petitioner contends

that his counsel was-constitutionally ineffective at sentencing, despite securing a sentence

about half as long as the sentence that the Probation office recommended and fell 10

months below the adjusted Guidelines range.

STANDARD OF REVIEW

This Court recognizes that Petitioner is pro re and has`accorded his pleadings liberal
construction See' En`néran 2). Pardar, 551 U.S. 89, 94 (2007); see alia A//@/ z). Yad[sin Couug/ jbenj`
Dq_')t., No. 17-1249, 698 F. App’x 141, 142 (4th Cir. Oct. 5, 2017) (citing En'ckran for the
proposition that “[p]ro se complaints and pleadings, however inartfully pleaded, must be
liberally construed and held to less stringent standards than formal pleadings drafted by
lawyers”). Under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set aside or correct
his sentence on four grounds: (1) the sentence was imposed in violation of the Constitution
or laws of the United States, (2) the court was without jurisdiction to impose the sentence, (3)
the sentence was in excess of the maximum authorized by law, or (4) the sentence is otherwise
subject to a collateral attack. Hz`!l z). Um`ted jiater, 368 U.S. 424, 426-27 (1962) (citing 28 U.S.C.
§ 2255). “[A]n error of law does not provide a basis for collateral attack unless the claimed
error constituted ‘a fundamental defect which inherently results in a complete miscarriage of
justice.”’ Um`z‘ed jfaz‘e.r a Addom`gz`o, 442 U.S. 178, 185 (1979) (quoting Hz`//, 368 U.S. at 428).

The scope of a § 2255 collateral attack is far narrower than an appeal, and a “‘collateral
challenge may not do service for an appeal.”’ Fan‘er 1). Claatman, ___ U.S. __, 136 S. Ct. 1737,
1758 (2016) (quoting Unz`ted imm a Fm@, 456 U.S. 152, 165 (1982)). Thus, procedural default
will bar consideration under § 2255 of any matters that “could have been but were not pursued
on direct appeal, [unless] the movant show cause and actual prejudice resulting from the errors

of which he complains." Um`z‘ed tinsley a Petz‘zfard, 612 F'. 3d 270, 280 (4th Cir. 2010) (citing

4

United jtatei a Mz'éa/ajzma.r, 186 F.3d 490, 492-93 (4th Cir. 1999)).
ANALYSIS

Petitioner argues that his counsel was ineffective at sentencing because he failed to
present national sentencing statistics for this Court’s consideration and did not argue for a
substantially lesser sentence than the one imposed upon Mori, a defendant in a similar “pill
mill” case. A freestanding claim of ineffective assistance of counsel may properly be asserted
for the first time in a § 2255 petition United item a DeFurr‘o, 949 F.2d 114, 120-21 (4th Cir.
1991). To state a claim for relief based on a Sixth Amendment claim of ineffective assistance
of counsel, a petitioner must satisfy the two-prong test set forth in Sz‘n`né:/and a War/iz'ngton, 466
U.S. 668, 671 (1984). The Erst, or “performance,” prong of the test requires a showing that
defense counsel’s representation was deficient and fell below an “objective standard of
reasonableness.” Id. at 688. ln making this determination, courts apply a strong presumption
that counsel’s actions fell within the “wide range of reasonable professional assistance.” Id. at
688-89. The second, or “prejudice” prong, requires that a petitioner demonstrate that his
counsel’s errors deprived him of a fair trial. `Id. at 687.

ln applying the iri/iceland test, the United States Court of Appeals for the Fourth Circuit
has noted that there is no reason to address both prongs if the defendant makes “‘an
insufficient showing on one.’” Moore i). H,czrdee, 723 F. 3d 488, 500 (4th Cir. 2013) (quoting
ifrfc/é/and, 466 U.S. at 697). Thus, ineffective assistance of counsel claims may be disposed of
based solely on a deficiency in satisfying either the “performance” prong or the “prejudice”
prong. 5`€€ Sm`c/e/and, 466 U.S. at 697 The Fourth Circuit has noted further that the mere

possibility of a different trial result does not satisfy the burden of proving prejudice Hoot.r a

A//,~amo/@, 785 aaa 1214, 1221 (4th cir 1936).

I. Counsel’s Decision not to Highlight National Sentencing Statistics

Petitioner first contends that he was provided ineffective assistance of counsel because
his lawyer did not argue that his sentence was excessive in light of national sentencing statistics
published by the United States Sentencing- Comrnission. (ECF No. 553-1, at 11.) Petitioner
contends that these statistics “would have certainly demonstrated that there is a reasonable
probability that his 60-month sentence was extremely excessive,” (Id. at 10.) Counsel’s
decision not to present these statistics does not amount to deficient performance nor has
Petitioner met his burden to show that counsel’s performance prejudiced him on this basis.
The 2017 United States Sentencing Commission Statistical Inforrnation Packet shows that the
nationwide median sentence for an offense of drug trafficking was 60 months, the exact same
sentence imposed upon Defendant. U.S.S.C. Statistical Inforrnation Packet, Fiscal Year 2017,
Fourth Circuit, Table 7 (2017). The mean sentence imposed was significantly higher_-76
months in Maryland and 75 months nationwide Id. At best, these statistics supported the
imposition of at least a 60-month sentence_the same sentence he received Had counsel
presented this information, it would have seriously undercut his argument that Petitioner
deserved at most a 48-month sentence.

II. Counsel’s Arguments Concerning the Sentence Imposed in United State$ 'v.
Morz'

Petitioner additionally argues that his counsel was ineffective because he failed to argue
that his criminal history was “significantly milder” than the criminal history of the Defendant
in United imrex a Man`, who was sentenced to 48-months imprisonment (ECF No. 553-1, at

13.) Counsel’s decision not to use precedent in the precise manner Petitioner contemplates

does not amount to constitutionally defective performance Rather, the record reflects that
counsel was familiar with the Mor'i case and effectively used this precedent to support an
argument that Petitioner’s sentence should fall dramatically below an adjusted Guidelines
range This type of' argument, reflecting knowledge of relevant precedent and its applicability
to the facts at hand§ amounts to a “strategic choice” by Petitioner’s counsel which is “virtually
unchallengeablenl Stn`né/and, 466 U.S. nat 690. Accordingly, Petitioner’s ineffective assistance

of council claim is without merit
III. s Petitionet’s Reply (ECF No. 570)

In his Reply, Petitioner presses three additional points to support his claim that his
representation was constitutionally inadequate First, he argues that counsel should have
requested a postponement based on the Government’s correspondence concerning the Mon'
case (ECF No. 570, at 1.) Next, he mentions that his co-defendant, Russell, received a 60-
month sentence even though this Court had stated, during his sentencing, that Russ'ell was
more culpable than Lewis. (Id. at 1»2.) Finally, Lewis faults his counsel for failing to submit
for evidence notes taken by the Government during proffer meetings (Id. at 2.)

To the extent that these arguments were raised for the first time in Petitioner’s Reply,
this Court need not consider them. faa e.g., United §`l‘ater iv. le`!!z'am.r, 445 F.3d 724, 736 n.6 (4th
Cir. 2006) (declining to consider an argument first raised in a reply brief). Nevertheless, all of
these arguments are meritless. Counsel’s decision not to seek a postponement based on the
Government’s correspondence about the Mon' case does not amount to deEcient performance

because, as previously discussed, Counsel made arguments concerning the Mon" case which

demonstrated sufficient familiarity with this precedent and ultimately resulted in a favorable

sentence

Additionally, the sentence imposed upon Russell in no way implicates his counsel’s
performance at his sentencing hearing At the time of sentencing, Petitioner’s co-defendant f
had not yet been sentenced (ECF No. 545, at 4:25-5:1-2.) Petitioner’s counsel cannot be
deemed inadequate for failing to make arguments based on a sentence which had not yet been
imposed Moreover, to the extent that counsel referenced Russell’s potential sentence he

argued that Lewis deserved a lighter sentence than Russell. (Id. at 5:19-23.]

Finally, Petitioner’s argument that his counsel was ineffective because he failed to
introduce Governrnent counsel’s notes into evidence has no merit Pen'tioner argues that the
notes contained information about other criminal defendants who received shorter sentences
These notes are not admissible evidence and would not be helpful at a sentencing hearing
Even if these documents were admissible Petitioner has not demonstrated that the

Government’s notes would have any relevance to Petitioner’s sentencing

ML_UM
For the foregoing reasons, Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence (ECF No. 553) IS DENIED.
Pursuant to Rule 11(a) of the Rules Governing Proceedingsl under 28 U.S.C. § 2255,
this Court is required to issue or deny a certificate of appealability when it enters a final order
adverse to the applicant A certificate of appealability is a “jurisdictional prerequisite” to an

appeal from the court’s earlier order. United affairs a Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant has made a substantial showing
of the denial of a constitutional right,” 28 U.S.C. § 2253(€)(2). Where the court denies a
petitioner’s motion on its merits, a petitioner satisfies this standard by demonstrating that
reasonable jurists would find the court’s assessment of the constitutional claims debatable or
wrong tire Mz'//er_E/ r). Conf:re//, 537 U.S. 322, 336_38 (2003); ilané a M.¢‘Dam`e/, 529 U.S. 473,
484 (2000). Because reasonable jurists would not find Petitioner’s claims debatable a
certificate of appealability is DENIED.

A separate Order follows.

Dated: january 23, 2019 ' g §:£ Z if

Richard D. Bennett
United States District_judge

